Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 03/02/2020.
Claims 1-17 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2020 has been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the storage server" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 12, 16  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 7,818,402 B1).
Regarding claim 8, Zhang discloses a method of accessing data, comprising: 
in response to receiving, at a third edge server of a plurality of edge servers, an access request for target data, determining, based on a hash value of the target data, whether metadata corresponding to the target data is present in the plurality of edge servers (column 7, 17-24:  a host within the local network generates an initial directory request, which identifies content
by the hash value of the file content or hash value of the metadata for a media stream. The request is subsequently re-directed to a local cache and/or director server 408, which returns local caching and directory information. column 10, 4-7:  The system receives a request for content from a local peer node (step 602). The system subsequently determines whether any local peer nodes or the cache transiently stage segments for the requested content); 
in response to determining that the metadata is absent from the plurality of edge servers, sending, based on the hash value and to a management server, a query request to determine a fourth edge server of the plurality of edge servers that stores the target data (column 10, 7-10:  If segments for the content are neither present in any local peer nodes nor present in the cache, the system forwards the request to the central directory server); and causing the fourth edge server to provide the target data as a response to the access request (column 5, 36-38:  When a node issues a command to request content, the P2P engine 304 contacts a directory server to receive a list of partner nodes that stage the content. column 10, 12-15:  If segments for the requested content are present in at least one local peer node or in the cache, the system responds to the requesting host with a list of partner nodes).

Regarding claims 12 and 16; the claims are interpreted and rejected for the same reason as set forth in claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2020/0012619 A1) in view of Mehta et al. (US 2020/0036789 A1).
Regarding claim 1, Gupta discloses a method of storing data comprising: 
in accordance with a determination that a first data is stored in a first edge server of a plurality of edge servers, generating, at a second edge server of the plurality of edge servers, first metadata associated with the first data, the first metadata at least comprising a first hash value of the first data and an indication that the first data is stored in the first edge server ([0063]:  A leaf node may be configured to store key-value pairs of file system data. A data key k is a lookup value by which a particular leaf node may be accessed. For example, "1" is a data key that may be used to lookup "DATA1" of leaf node 222. The data key k may correspond to a brick number of a data brick. A data brick may be comprised of one or more data blocks. In some embodiments, the leaf node is configured to store file system metadata (e.g., chunk identifier (e.g., hash value, SHA-1, etc.), file size, directory structure, file permissions, physical storage locations of the files, etc.). A leaf node may store a data key k and a pointer to a location that stores the value associated with the data key).

In an analogous art, Mehta discloses sending the first metadata to a management server of the plurality of edge servers, the management server being configured to maintain a metadata list associated with data stored in the plurality of edge servers ([0140]:  the client storage service is further configured to transmit an update to a given portion of the client management database to the storage manager, only if a first hash value corresponding to the given portion of the client management database and presently computed by the client storage service differs from a second hash value corresponding to the given portion and previously computed by the client storage service.  [0381]:  cause the local database 356/556 to exchange updated information and to synchronize with management database 346).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Gupta to comprise “sending the first metadata to a management server of the plurality of edge servers, the management server being configured to maintain a metadata list associated with data stored in the plurality of edge servers” taught by Mehta.
One of ordinary skilled in the art would have been motivated because it would have enabled local computing device to exchange updated information and to synchronize with a centralized manager (Mehta, [0381]).  

Regarding claim 2, Gupta-Mehta discloses the method of claim 1.  Gupta discloses wherein the second edge server maintains a set of metadata corresponding to at least a portion of (Gupta, [0063]:  A leaf node may be configured to store key-value pairs of file system data. A data key k is a lookup value by which a particular leaf node may be accessed).
However, Gupta does not disclose wherein sending the first metadata comprises:  15determining, from the set of metadata, a subset of metadata comprising the first metadata, wherein metadata in the subset of metadata has not been sent to the management server; and sending the subset of metadata to the management server.  
In an analogous art, Mehta discloses wherein sending the first metadata comprises:  15determining, from the set of metadata, a subset of metadata comprising the first metadata, wherein metadata in the subset of metadata has not been sent to the management server; and sending the subset of metadata to the management server ([0140]:  the client storage service is further configured to transmit an update to a given portion of the client management database to the storage manager, only if a first hash value corresponding to the given portion of the client management database and presently computed by the client storage service differs from a second hash value corresponding to the given portion and previously computed by the client storage service.  [0381]:  cause the local database 356/556 to exchange updated information and to synchronize with management database 346).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Gupta to comprise “wherein sending the first metadata comprises:  15determining, from the set of metadata, a subset of metadata comprising the first metadata, wherein metadata in the subset of metadata has not been sent to the management server; and sending the subset of metadata to the management server” taught by Mehta.
(Mehta, [0381]).  

Regarding claim 3, Gupta-Mehta discloses the method of claim 1, wherein the first data is stored in the first edge server based on 20a storage rule obtained from the management server (Mehta, [0205]:  Storage policies can include one or more of the following: (1) what data will be associated with the storage policy, e.g., subclient; (2) a destination to which the data will be stored; (3) datapath information specifying how the data will be communicated to the destination; (4) the type of secondary copy operation to be performed; and (5) retention information specifying how long the data will be retained at the destination (see, e.g., FIG. 1E). Data associated with a storage policy can be logically organized into subclients, which may represent primary data 112 and/or secondary copies 116).  The same rationale applies as in claim 1.  

Regarding claims 10 and 14; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Mehta, as applied to claim 3, in further view of Sridharan (US 2019/0163372 A1).
Regarding claim 4, Gupta-Mehta discloses the method of claim 3, wherein the first data is further sent, based on the storage rule, from the first edge server to a cloud storage server (Mehta, [0205]:  [0205]:  Storage policies can include one or more of the following: (1) what data will be associated with the storage policy, e.g., subclient; (2) a destination to which the data will be stored; (3). [0254]:  the storage devices may be cloud storage devices, and the storage manager 140 may execute cloud service provider API over a network to classify data stored on cloud storage devices), and wherein the second metadata at least comprises the first 25hash value of the first data ([0140]:  hash value) and an indication that the first data is stored in the cloud storage server ([0194]:  The content index can also include the storage locations of or pointer references to indexed data in primary data 112 and/or secondary copies 116. Results may also be stored elsewhere in system 100 (e.g., in primary storage device 104 or in secondary storage device 108).
However, Gupta-Mehta does not disclose to cause the cloud storage server to send second metadata to the management server.
In an analogous art, Sridharan discloses to cause the cloud storage server to send second metadata to the management server ([0038]:  generating backup images 180(1)-(N) includes generating the snapshot of data (e.g., data 125(1)-(N) of virtual machines 105(1)-(N)) at the reference point in time, generating backup image 180(1) in a backup format, mounting the snapshot, retrieving metadata 130(1) for applications from replica 175(1) (e.g., granular metadata captured by replication agent 115(1) and replicated to cloud storage device 170 by replication manager 145 and DR coordinator 160), and sending the granular metadata to backup server 135 (e.g. management server).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Gupta-Mehta to comprise “to cause the cloud storage server to send second metadata to the management server” taught by Sridharan.
(Sridharan, [0001]).  

Claims 5-6, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 2020/0036789 A1) in view of Gupta et al. (US 2020/0012619 A1).
Regarding claim 5, Mehta discloses a method of storing data, comprising: 
receiving, at a management server, first metadata from a second edge server of a plurality of edge servers, the first metadata at 5least comprising a first hash value of the first data and an indication that the first data is stored in the first edge server ([0140]:  the client storage service is further configured to transmit an update to a given portion of the client management database to the storage manager, only if a first hash value corresponding to the given portion of the client management database and presently computed by the client storage service differs from a second hash value corresponding to the given portion and previously computed by the client storage service); and 
updating, based on the first metadata, a metadata list associated with data stored in the plurality of edge servers [0383]:  enables the storage manager to synchronize its management database 346 with local databases 356/556).
However, Mehta does not disclose the first metadata being associated with first data stored in a first edge server of the plurality of edge servers and being generated by the second edge server.
In an analogous art, Gupta discloses the first metadata being associated with first data stored in a first edge server of the plurality of edge servers and being generated by the second edge server ([0063]:  A leaf node may be configured to store key-value pairs of file system data. A data key k is a lookup value by which a particular leaf node may be accessed. For example, "1" is a data key that may be used to lookup "DATA1" of leaf node 222. The data key k may correspond to a brick number of a data brick. A data brick may be comprised of one or more data blocks. In some embodiments, the leaf node is configured to store file system metadata (e.g., chunk identifier (e.g., hash value, SHA-1, etc.), file size, directory structure, file permissions, physical storage locations of the files, etc.). A leaf node may store a data key k and a pointer to a location that stores the value associated with the data key).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Mehta to comprise “the first metadata being associated with first data stored in a first edge server of the plurality of edge servers and being generated by the second edge server” taught by Gupta.
One of ordinary skilled in the art would have been motivated because it would have enabled a leaf node to store a data key and a pointer to a location that stores the value associated with the data key (Gupta, [0063]).  

Regarding claim 106, Mehta-Gupta discloses the method of claim 5, further comprising: in response to second data being stored in the management server, adding third metadata to the metadata list, wherein the third metadata at least comprises a second hash value of the second data and an indication that the second data is stored in the management server (Mehta, [0380]:  client storage service 350 and/or group storage service 550 periodically, e.g., daily, reports locally computed hashes to storage manager 340. Illustratively a hash value for every row in every table of the local management database 356/556 is reported here).  

.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Gupta, as applied to claim 5, in further view of Sridharan (US 2019/0163372 A1).
Regarding claim 7, Mehta-Gupta discloses the method of claim 5, further comprising: wherein the second metadata at least comprises the first hash value of the first data and an indication that the first data is stored in the storage server (Mehta, [0205]:  [0205]:  Storage policies can include one or more of the following: (1) what data will be associated with the storage policy, e.g., subclient; (2) a destination to which the data will be stored; (3). [0254]:  the storage devices may be cloud storage devices, and the storage manager 140 may execute cloud service provider API over a network to classify data stored on cloud storage devices. [0140]:  hash value. [0194]:  The content index can also include the storage locations of or pointer references to indexed data in primary data 112 and/or secondary copies 116. Results may also be stored elsewhere in system 100 (e.g., in primary storage device 104 or in secondary storage device 108).
However, Mehta-Gupta does not disclose in response to receiving second metadata from a cloud storage server, updating the metadata list based on the second metadata.
In an analogous art, Sridharan discloses in response to receiving second metadata from a cloud storage server, updating the metadata list based on the second metadata ([0038]:  generating backup images 180(1)-(N) includes generating the snapshot of data (e.g., data 125(1)-(N) of virtual machines 105(1)-(N)) at the reference point in time, generating backup image 180(1) in a backup format, mounting the snapshot, retrieving metadata 130(1) for applications from replica 175(1) (e.g., granular metadata captured by replication agent 115(1) and replicated to cloud storage device 170 by replication manager 145 and DR coordinator 160), and sending the granular metadata to backup server 135 (e.g. management server). [0046]:  metadata is read by backup server 135 and is stored in catalog 150).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Mehta-Gupta to comprise “in response to receiving second metadata from a cloud storage server, updating the metadata list based on the second metadata” taught by Sridharan.
One of ordinary skilled in the art would have been motivated because it would have enabled for performing backup operations using replicas (Sridharan, [0001]).  

Claims 9, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of in view of Kamiya et al. (US 2020/0301883 A1).
Regarding claim 9, Zhang discloses the method of claim 8, further comprising: in response to receiving, at the management server, a query request from a third edge server of a plurality of edge servers, determining a fourth edge server for storing target data by using a metadata list associated with data stored in the plurality of edge servers (column 5, 36-38:  When a node issues a command to request content, the P2P engine 304 contacts a directory server to receive a list of partner nodes that stage the content. column 10, 12-15:  If segments for the requested content are present in at least one local peer node or in the cache, the system responds to the requesting host with a list of partner nodes), the query request being generated based on a hash value of the metadata and being sent in accordance with a determination that metadata corresponding to the target data is absent from the plurality of edge servers (column 10, 7-10:  If segments for the content are neither present in any local peer nodes nor present in the cache, the system forwards the request to the central directory server. column 7, 17-24:  a host within the local network generates an initial directory request, which identifies content by the hash value of the file content or hash value of the metadata for a media stream).
However, Zhang does not discloses sending, to the third edge server, a response to the query request to indicate that the target data is stored in the fourth edge server. 
In an analogous art, Kamiya discloses sending, to the third edge server, a response to the query request to indicate that the target data is stored in the fourth edge server ([0122], [0124]:  If the determination result in S42 is Yes, the MDS responds to the browsing terminal 104 of a request source on the entity data of the search target item of the searched metadata (S44). The response may be made directly by the MDS or may be reversed depending on a search request forwarding path).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Zhang to comprise “sending, to the third edge server, a response to the query request to indicate that the target data is stored in the fourth edge server” taught by Kamiya.
One of ordinary skilled in the art would have been motivated because it would have enabled for forwarding a search request for a target item in a hierarchy structure (Kamiya, [0111]).  

Regarding claims 13 and 17; the claims are interpreted and rejected for the same reason as set forth in claim 9.
Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Peelen et al., US 2016/0301751 A1: Collaboration Data Proxy System in Cloud Computing Platforms. 
Yanovsky et al., US 2017/0272100 A1: Distributed Storage System Data Management and Security.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/SHEAN TOKUTA/Primary Examiner, Art Unit 2446